


110 HR 6777 IH: Noose Hate Crime Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6777
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Lewis of
			 Georgia, Mr. Clyburn,
			 Mr. Ellison, and
			 Mr. Carson) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for displaying nooses in public with intent to harass or intimidate a
		  person because of that person’s race, color, religion, or national
		  origin.
	
	
		1.Short titleThis Act may be cited as the
			 Noose Hate Crime Act of
			 2008.
		2.Displaying nooses
			 in public with intent to harass or intimidate
			(a)In
			 generalChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					249.Displaying
				nooses in public with intent to intimidateWhoever, with intent to harass or intimidate
				any person because of that person’s race, color, religion, or national origin,
				displays a noose in public shall be fined under this title or imprisoned not
				more than 2 years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 13 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						249. Displaying nooses in public with
				intent to
				intimidate.
					
					.
			
